Exhibit 10.3
DESCRIPTION OF THE MATERIAL TERMS OF
THE LOCAL.COM CORPORATION BONUS PROGRAM
AS OF JULY 29, 2009
The Local.com Corporation Bonus Program (the “Bonus Program”) provides for the
payment of cash bonuses to employees of Local.com Corporation (the “Company”)
and its subsidiaries, including the Company’s currently employed named executive
officers (the “NEOs,” as named in the Company’s 2009 proxy statement and
anticipated to be named in the 2010 proxy statement). On July 29, 2009, the
Nominating, Compensation and Corporate Governance Committee of the Company’s
Board of Directors (the “NCCG Committee”) determined to amend the Bonus Program,
as outlined below.
The Bonus Program for NEOs is predicated in part on (i) meeting or exceeding a
Financial Performance Goal (the “FPG”) based on Revenue and Adjusted Net Income
(Loss) targets and in part on (ii) meeting or exceeding certain Personal
Performance Goals as approved by the NCCG Committee (the “PPG”). Adjusted Net
Income (Loss) is defined by the Company as net income (loss) excluding:
provision for income taxes; interest and other income (expense), net;
depreciation; amortization; stock based compensation charges and non-recurring
items.
Each NEO has been assigned a bonus target equal to a percentage of their base
salary, as outlined in their respective employment agreements with the Company
(the “Threshold Target Bonus”) and a Maximum Target Bonus of up to 127% of the
Threshold Target Bonus (the “Maximum Target Bonus”) (the amount represented by
the Threshold Target Bonus and the Maximum Target Bonus is hereinafter referred
to as the “Bonus”). Payment of any Bonus is conditioned upon meeting or
exceeding a certain percentage of the FPG (a minimum of 95% on the Revenue FPG
and a minimum of 90% on the Adjusted Net Income (Loss) FPG and/or the PPG. The
percentage of total Bonus based upon FPG compared to PPG is established by the
NCCG Committee and varies as between NEOs. In addition, NEOs may receive a Bonus
in excess of the Threshold Target Bonus up to the amount of their Maximum Target
Bonus based on over-achievement of the FPG and the PPG.
The following table sets forth the target bonus amounts for which an NEO is
eligible under the Bonus Program:

                                      Threshold     Maximum   Executive        
  Target     Target   Officer   Position     Bonus     Bonus  
Heath Clarke
  CEO   $ 262,500     $ 317,625  
Stanley B. Crair
  President and COO   $ 135,000     $ 163,688  
Brenda Agius
  CFO and Secretary   $ 104,000     $ 126,360  

Bonus payouts, if any, to NEOs will be made on such periodic basis as is
determined by the NCCG Committee. Except for certain executives, or as provided
in a contract to the contrary, a participant’s right to any bonus under the
Bonus Program will cease upon termination of employment for any reason, whether
voluntary or involuntary. For NEOs with employment contracts containing
provisions for termination for “good reason” or termination by the Company
“without cause,” upon separation of employment for either of those reasons, the
executive will receive an amount equal to the total of all Bonuses received by
such NEO during the four quarters immediately preceding such termination date,
except where there has been a change in control, in which case, at the
executive’s election, such amount will be the total of all Bonuses received by
such NEO during the four quarters immediately preceding the date of the change
in control.
The Company reserves the right to amend or cancel the Bonus Program for any
reason in its sole discretion.

 

